Case 1:19-cr-20849-KMW Document 24 Entered on FLSD Docket 08/03/2020 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.: 19-CR-20849-WILLIAMS

  UNITED STATES OF AMERICA,

        Plaintiff,
  v.

  TAIMY NAVARRO,

        Defendant.


             TAIMY NAVARRO’S SENTENCING MEMORANDUM

        Defendant, Taimy Navarro, pursuant to Rule 32 of the Federal Rules of

  Criminal Procedure, United States v. Booker, 125 S.Ct.738 (2005), 18 U.S.C.

  §3553 (a), and the additional authorities set forth in the incorporated memorandum

  of law, submits this Sentencing Memorandum to assist the Court in Ms. Navarro’s

  sentencing hearing, which is set for August 14, 2020.

        Ms. Navarro pled guilty to one count of Aggravated Identity Theft, 18

  U.S.C. §1028A(a)(1), a Class E felony. The basis for this crime is Ms. Navarro’s

  act of selling a pharmacy technician certificate with the forged signature of the

  deceased former administrator (hereafter “E.F.”) of Global Training School

  (hereafter “GTS”) to an undercover agent. Navarro’s action represents a

  continuation of a scheme created by E.F. Navarro readily admitted to law

  enforcement that she previously sold forged GTS technician certificates containing

                                                Page 1 of 7
                          Donet, McMillan & Trontz, P.A., Attorneys at Law
                     Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                          • Phone 305-444-0030 • Fax 305-444-0039 • www.dmt-law.com
Case 1:19-cr-20849-KMW Document 24 Entered on FLSD Docket 08/03/2020 Page 2 of 7



  E.F.’s signature. Pursuant to the Plea Agreement, the Government and Ms.

  Navarro have stipulated that there is no loss amount correlating to her actions. The

  parties further agree that Ms. Navarro should receive a three-level reduction for her

  timely acceptance of responsibility. However, since she is charged with

  aggravated identity theft her sentence, pursuant to statute, is imprisonment of

  twenty-four months.

        Despite the above statutorily required sentence, Ms. Navarro believes that

  after application and evaluation of the various factors set forth at 18 U.S.C. § 3553

  (a), a lower sentence should be imposed in this case.

                      Nature and Circumstances of the Offense.

        When evaluating the nature and circumstances of Ms. Navarro’s criminal

  activity it is important to consider various factors. First, while the selling of a

  fraudulent pharmacy technician certificate is a serious matter, this crime was not

  committed in an overly sophisticated method. Ms. Navarro would simply print the

  certificate from a PC and sign E.F.’s name. No real skill or knowledge was needed

  to achieve this result. Further, the actions of Ms. Navarro resulted in no specific or

  definable loss that can be attributed to Ms. Navarro. The government has provided

  no specific loss attributable to Navarro’s use of E.F.’s identity.

        Although Ms. Navarro did sell a pharmacy technician certificate to Idalmis

  Moronta Diaz (hereafter “Diaz”), such conduct cannot be considered a predicate to


                                               Page 2 of 7
                         Donet, McMillan & Trontz, P.A., Attorneys at Law
                    Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                         • Phone 305-444-0030 • Fax 305-444-0039 • www.dmt-law.com
Case 1:19-cr-20849-KMW Document 24 Entered on FLSD Docket 08/03/2020 Page 3 of 7



  Diaz’ subsequent unilateral act of opening a pharmacy and fraudulently billing

  Medicare. In fact, it is indisputable that a pharmacy technician certificate is not a

  prerequisite to opening a pharmacy. A correlation between Diaz’ actions and

  corresponding loss to Medicare and Ms. Navarro is tenuous at best. It does not

  does not pass muster when examined in light of the “relevant conduct” definition.

  It is inconceivable that Ms. Navarro could reasonably foresee that the purchase of a

  fraudulent certificate would result in Diaz opening a pharmacy and thereafter

  improperly billing Medicare. Utilizing the $609,589.35 loss caused by Diaz to

  measure Navarro’s punishment is unsustainable.

        According the Factual Proffer, Plea Agreement and Presentence

  Investigation Report, Ms. Navarro personally sold only a very limited number of

  certificates. Thus, a more accurate measure of the loss amount for determining her

  punishment would be to use the amount of money Ms. Navarro generated from her

  actions. For preparing and delivering a certificate, Ms. Navarro would collect

  between $1,500.00 and $2,000.00. The relevant conduct in this case has Ms.

  Navarro selling two certificates which equates to a loss of $4,000.00. Contrary to

  the $609,589.35 loss caused by Diaz, this calculation represents a more accurate

  perspective that is commensurate with Ms. Navarro’s actions.

        It is also notable that the government has chosen NOT to prosecute any

  individual involved in the purchase of the fraudulent pharmacy certificate.


                                               Page 3 of 7
                         Donet, McMillan & Trontz, P.A., Attorneys at Law
                    Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                         • Phone 305-444-0030 • Fax 305-444-0039 • www.dmt-law.com
Case 1:19-cr-20849-KMW Document 24 Entered on FLSD Docket 08/03/2020 Page 4 of 7



                             Characteristics of the Defendant.

        In evaluating her true character, Ms. Navarro would ask the Court to look at

  the letters of support she received from family, friends and associates. These

  statements reflect Ms. Navarro’s good qualities. A common theme throughout

  these statements is Ms. Navarro’s unselfish and giving character. Ms. Navarro has

  given tirelessly of her time to friends, relatives and even just mere acquaintances.

  As Minerva Rios wrote in her letter to your Honor, Ms. Navarro “a responsible

  young lady Always concern about other well being.” Ms. Rios went on to discuss

  how, “I as an older person without a spouse and not enough income to pay for such

  service, have benefit from her kindness.”

        The root of why Navarro committed this crime was not the lure of having a

  lavish lifestyle, fancy jewelry or parties. Her merger profit only modestly

  supplemented her lifestyle.

        As is detailed in the PSR, Ms. Navarro resides with and is the care giver for

  her mother, brother and six year old grand-niece. Her mother is in her early

  eighties and has recently undergone knee replacement and back surgery. Here

  brother, who is disabled, suffers from a bipolar disorder and is recently in

  remission of lymphatic cancer. She shoulders the burden of being supporting and

  caring for her family

        Although she has no children of her own, Ms. Navarro is helping to raise her


                                               Page 4 of 7
                          Donet, McMillan & Trontz, P.A., Attorneys at Law
                    Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                         • Phone 305-444-0030 • Fax 305-444-0039 • www.dmt-law.com
Case 1:19-cr-20849-KMW Document 24 Entered on FLSD Docket 08/03/2020 Page 5 of 7



  brother’s granddaughter. In addition to continuing her education, Ms. Navarro

  continues to assist family members in everyday matters as simple as taking her

  mother and brother around for medical appointments, dispensing medications,

  doing homework with her grandniece and preparing meals.

                The Need to Reflect the Seriousness of the Offense,
            Promote Respect for the Law and Provide Just Punishment.

        Ms. Navarro realizes and understands the seriousness of her offense. She is

  committed to never again engage in any criminal behavior. She has been taking

  classes at Miami-Dade College to earn his associates degree and eventually a

  bachelor’s degree. From the summer of 2019 through the spring of 2020 she has

  earned straight A’s in all of her classes. Consistently, she has achieved the Term

  Honor, Dean’s List.

       The Need to Protect the Public from Other Crimes of the Defendant.

        The criminal behavior displayed by Ms. Navarro is a very small fraction of

  the individual she has been throughout her life. Given her strong work ethic,

  family support and focus on education, Ms. Navarro is not an individual that will

  recidivate. She has learned her lesson. Her past law-abiding life and important

  family responsibilities will guide her to a future without crime.

                             The Kind of Sentences Available.

        Ms. Navarro submits that a sentence shorter than the mandatory sentence of

  two years is appropriate in this instance. She is greatly needed by her family and a

                                               Page 5 of 7
                         Donet, McMillan & Trontz, P.A., Attorneys at Law
                    Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                         • Phone 305-444-0030 • Fax 305-444-0039 • www.dmt-law.com
Case 1:19-cr-20849-KMW Document 24 Entered on FLSD Docket 08/03/2020 Page 6 of 7



  shorter sentence would serve the goals of punishment and deterrence.

                                                  Conclusion.

        A sentence below the applicable two-year imprisonment is warranted and

  justified in this case for the reasons detailed above. The most important of the

  factors is the nature and characteristics of Ms. Navarro and the nature,

  circumstances and seriousness of this offence.

        Ms. Navarro has accepted and admitted her wrong doing. She has taken

  steps to affirmatively better her position and she has vowed to never violate the

  law again. A sentence below the statutory requirement would serve the

  fundamental purpose of a sentence that is not greater than necessary to meet the

  statutory goals of 18 U.S.C. § 3553 (a).

                                                  Respectfully submitted,

                                                  Donet, McMillan & Trontz, P.A.

                                             By: /s/ Larry T. McMillan
                                                Larry T. McMillan
                                                Attorney for Taimy Navarro

                               CERTIFICATE OF SERVICE

        I CERTIFY that on August 3, 2020, the undersigned electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF.

                                                  Donet, McMillan & Trontz, P.A.

                                             By: /s/ Larry T. McMillan
                                                Larry T. McMillan

                                               Page 6 of 7
                         Donet, McMillan & Trontz, P.A., Attorneys at Law
                    Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                         • Phone 305-444-0030 • Fax 305-444-0039 • www.dmt-law.com
Case 1:19-cr-20849-KMW Document 24 Entered on FLSD Docket 08/03/2020 Page 7 of 7



                                                Florida Bar No.: 998745
                                                Attorney for Taimy Navarro
                                                3250 Mary Street, Suite 406
                                                Miami, Florida 33133-3250
                                                Telephone: (305) 444-0030
                                                Fax: (305) 444-0039
                                                Email: mcmillan@dmt-law.com
                                                Email: paralegals@dmt-law.com




                                             Page 7 of 7
                       Donet, McMillan & Trontz, P.A., Attorneys at Law
                  Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                       • Phone 305-444-0030 • Fax 305-444-0039 • www.dmt-law.com
